BELCHER, C.
This is an appeal from a judgment and order refusing a new trial, and the only ground urged for a reversal is that some of the material findings were not justified by the evidence. The action was brought to recover the sum of $8,000, with interest, and it was alleged that the money was furnished by plaintiff to defendant for investment on plaintiff’s account in real property, and invested by defendant in a manner which was unauthorized and fraudulent. The plaintiff and defendant were the principal witnesses at the trial, and their testimony upon the material issues was substantially conflicting. No brief has been filed on behalf of respondent, but, after carefully reading all the evidence brought up in the record, we think it must be held, under the well-settled rule of this court, that the action of the trial court cannot be disturbed for the reason urged. We therefore advise that the judgment and order be affirmed.
We concur: Temple, C.; Yanclief, C.
PER
CURIAM.—Por the reasons given in the foregoing opinion the judgment and order are affirmed.